Citation Nr: 1750926	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-31 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating for lumbosacral strain in excess of 10 percent disabling before August 3, 2016, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 2003 to November 2007.

These matters initially came before the Board of Veterans Appeals (Board) from a
December 2010 rating decision of the Department of Veterans' Affairs VA Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO, granted entitlement to service connection for lumbosacral strain with a non-compensable evaluation, effective November 20, 2007.  In September 2013, the evaluation was increased to 10 percent, effective from November 2007, and in an August 2016 rating action, it was increased to 20 percent, effective from August 2016 examination.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2016, the Veteran submitted a VA Form-9, Appeal to Board of Veterans' Appeals, on which he referenced chiropractic treatment records that he evidently considered relevant, which, however, have not been associated with the claims file.  They should be sought.  

It also is observed that recent Court precedent, citing to a VA clinician's guide, appears to require in cases such as this, that when evaluating impairment from a given disability, the VA examiner is to estimate additional range of motion loss during flare-ups after eliciting appropriate information from the Veteran, and considering all the information of record, or explain why he or she could not do so.  See Sharp v. Shulkin __Vet. App.__ 2017 WL 3879425 (Sept. 6, 2017).  As this Veteran asserted he experiences flare-ups, and the current examination report did not address this because the Veteran was not having a flare-up at the time of the examination, another examination is indicated to address the matter in line with the Court's requirements.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran attempt to obtain copies of the records of the private chiropractic treatment the Veteran receives for his lumbosacral spine disability, including particularly those he referenced in a September 2016 VA Form 9.  

2.  After obtaining all available records, schedule the Veteran for an examination of his lumbar spine disability.  The examiner should be provided the claims file for review.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment should be conducted.  

Those findings provided should include range of motion of the lumbar spine, including tests for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  

In the context of flare-ups, if one is not occurring at the time of the examination, it is requested the examiner estimate any functional limitation in terms of the degree of additional loss of range of motion after eliciting appropriate information from the Veteran, and considering all the information of record.  

A complete rationale for any opinion expressed should be provided.  

3. Re-adjudicate the issues on appeal.  If the benefits sought are denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


